Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 64, term “the frame” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 46-65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouyang et al. (US 2012/0289858, hereinafter “Ouyang”) in view of Banik et al. (US 2006/0069306, hereinafter “Banik”).
As to claim 46, Ouyang discloses  an anatomical probe system, comprising:
an elongated flexible body (shaft A124, Figs.A3,A8, analogous to shaft 122, which can be made of nylon, [0114], which will have some flexibility, and particularly flexible nylon, [0133]) including a channel defined by a wall (shaft A124 includes a central channel, best shown by space inside A124 in Fig.A3, the central channel being defined by the wall of the shaft); 
an operational component (imaging module A108/endoscope A120, Fig.A3, [0159],[0193]) extending within the channel of the elongated flexible body (as shown in Fig.A3); 
a support member (distal tip A126 of the shaft, shown in Fig.4A) at a distal end of the elongated flexible body (Fig.4A); and 
a fluid director (A810, Fig.A8, [0193] states that the features of Fig.A8 can be used in previously described embodiments) disposed on the support member (Fig.A8), wherein the fluid director is configured to receive fluid conveyed through the channel (configured to receive saline from the central channel, Fig.8A), wherein a portion of the fluid contacts and is confined by the 
	Ouyang teaches directing a suitable fluid toward the lens to clean the surface when the lens becomes dirty ([0194], Fig.A8), but fails to disclose an image obstruction detector configured to detect an obstruction of a view of the operational component and initiate a cleaning routine in response to the detection of the obstruction.  Banik also teaches a probe system which includes a fluid director (e.g. flush cap 256, Fig.3, [0028]-[0029]) for directing a fluid over a lens in front of an image sensor (operational component).  Banik further teaches an image obstruction detector (image processor 114 or processor 108 analyzes images produced by the image sensor to determine if irrigation is required, [0028]) configured to detect an obstruction of a view of the operational component (detects presence of obstructing matter in view or on lens, [0034]) and initiate a cleaning routine in response to the detection of the obstruction (e.g. initiates a wash routine of cleaning solution over surface of lens, [0034]-[0037]).  Banik teaches that such image obstruction detector will automatically detect and clear obstructions in the field of view, thus reducing the need for the physician to actively control the wash routing and allowing the physician to concentrate on performing the require procedure ([0040]).  It would have been obvious to one of ordinary skill in the art to have provided the Ouyang system with an image obstruction detector to automatically clear the field of view for the reason taught by Banik.
	As to claim 47, the operational component comprises an image capture instrument (imaging module A108/endoscope A120, Fig.A3, [0159],[0193]).
As to claim 48, the operational component comprises an illumination device ([0159],[0193]).

	As to claim 50, Ouyang further discloses a fluid conveyance system (e.g. A103,A132, Fig.A3) from which the fluid is conveyed.
	As to claim 51, the channel and the operational component are configured such that a portion of the fluid conveyed from the fluid conveyance system is conveyed into contact with the operational component within the elongated flexible body (as best shown in Fig.A8, the operational component A108 resides in the channel with the fluid).
	As to claim 52, the fluid conveyance system is configured to provide an irrigation fluid (saline or other suitable fluid, [0194]).
	As to claim 53, the fluid conveyance system is configured to provide suction ([0163],[0198]).
As to claim 54, the fluid conveyance system is configured to cool the operational component with the fluid ([0194]).

	As to claim 56, Ouyang discloses an anatomical probe system, comprising: 
an elongated flexible body (shaft A124, Figs.A3,A8, analogous to shaft 122, which can be made of nylon, [0114], which will have some flexibility, and particularly flexible nylon, [0133]) including a channel defined by a wall (shaft A124 includes a central channel, best shown by space inside A124 in Fig.A3, the central channel being defined by the wall of the shaft); 
an operational component (imaging module A108/endoscope A120, Fig.A3, [0159],[0193]) extending within the channel of the elongated flexible body (as shown in Fig.A3); 

a fluid director (A810, Fig.A8, [0193] states that the features of Fig.A8 can be used in previously described embodiments) disposed on the support member (Fig.A8), wherein the fluid director is configured to receive fluid conveyed through the channel (configured to receive saline from the central channel, Fig.8A) and into contact with the fluid director to direct the fluid toward the operational component during a cleaning routine(as described in [0194]-[0195]).
Ouyang teaches directing a suitable fluid toward the lens to clean the surface when the lens becomes dirty ([0194], Fig.A8), but fails to disclose an image obstruction detector configured to detect an obstruction of a view of the operational component and initiate a cleaning routine in response to the detection of the obstruction.  Banik also teaches a probe system which includes a fluid director (e.g. flush cap 256, Fig.3, [0028]-[0029]) for directing a fluid over a lens in front of an image sensor (operational component).  Banik further teaches an image obstruction detector (image processor 114 or processor 108 analyzes images produced by the image sensor to determine if irrigation is required, [0028]) configured to detect an obstruction of a view of the operational component (detects presence of obstructing matter in view or on lens, [0034]) and initiate a cleaning routine in response to the detection of the obstruction (e.g. initiates a wash routine of cleaning solution over surface of lens, [0034]-[0037]).  Banik teaches that such image obstruction detector will automatically detect and clear obstructions in the field of view, thus reducing the need for the physician to actively control the wash routing and allowing the physician to concentrate on performing the require procedure ([0040]).  It would have been 
As to claim 57, at least in the embodiment shown in Figs.A3 and A8, Ouyang fails to show the particular structure that holds the operational component (A108), and specifically that the support member comprises: a curved wall sized to fit within the channel of the elongated flexible body; and a frame shaped to retain the operational component and including a frame wall coupled to the curved wall such that the curved wall and the frame wall form an enclosed interior channel, wherein the enclosed interior channel is in fluid communication with the channel of the elongated flexible body, and wherein the fluid director extends from the curved wall toward the frame.  However, Ouyang further teaches in closer views of the distal end of the shaft (see Figs.17A,17B) that the support member (distal tip A126) can include a curved wall (see annotated figure below) sized to fit within the channel of the elongated flexible body (narrow portion shown to fit inside of the channel of the shaft 122 in Figs.23,24) and a frame (1720, Fig.17A,B) shaped to retain the first operational component (retains camera module 1710, Figs.17A,B, [0129]) and including a frame wall (outer wall of 1720, shown in annotated figure below) coupled to the curved wall such that the curved wall and the frame wall form an enclosed interior channel (channel ending at 1740, shown in annotated figure below), wherein the enclosed interior channel is in fluid communication with the channel of the elongated flexible body (Figs.17A,17B).


    PNG
    media_image1.png
    354
    565
    media_image1.png
    Greyscale

Since Figure A3 and A8 appear to show the distal end of the sheath schematically, it would have been obvious to one of ordinary skill in the art at the time of the invention to have constructured the distal end as further taught by Ouyang’s Figs. 17A,17B.  Use of such structure would desirably secure and protect the operational component in the distal end.
	As to claim 58, Ouyang further discloses a fluid conveyance system (e.g. A103,A132, Fig.A3) from which the fluid is conveyed.
	As to claim 59, the fluid conveyance system is configured to provide an irrigation fluid (saline or other suitable fluid, [0194]).
	As to claim 60, the fluid conveyance system is configured to provide suction ([0163],[0198]).
	As to claim 61, the fluid conveyance system is configured to cool the operational component with the fluid ([0194]).

		As to claim 63, Ouyang further discloses a second operational component aligned with the operational component (considering the imaging module 1710 in Fig.17A or imaging module A108 in Fig.A8 as the first operational component, an illumination device 1722 in Fig.17A or A108B in Fig.A8 forms a second operational component aligned with the imaging module), wherein the frame includes a frame section shaped to receive the operational component and prevent movement of the second operational component relative to the operational component (e.g. frame 1720 secures the imaging module and illumination device from relative movement, Fig.17A).

As to claim 65 the operational component comprises an image capture instrument (imaging module A108/endoscope A120, Fig.A3, [0159],[0193]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 46-65 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Rejections, objections and interpretations from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080281293 A1	PEH; Ruey-Feng et al.—note teaching of computer controlled fluid flow control to slow or stop the flow when a clear image is obtained ([0099]).
US 20110237880 A1	Hamel; Andrew et al.—note analyzing video signals to control fluid input/output to maintain image qualtity (Abstract)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795